Citation Nr: 1601994	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  10-44 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to July 1990.

This matter is before the Board of Veterans' Appeals on appeal from rating decisions promulgated in November 2009 and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2015.  A transcript of this hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the Veteran's TDIU claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The competent and credible evidence of record reflects it is at least as likely as not the Veteran's current cervical spine disorder developed as a result of in-service cervical spine injuries.  


CONCLUSION OF LAW

The criteria for a grant of service connection for the Veteran's current cervical spine disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Initially, the Board notes that there is no indication of a diagnosis of or treatment for a neck/cervical spine disorder in the Veteran's service treatment records.  Further, his neck was consistently evaluated as normal on in-service medical examinations to include annual flying examinations conducted from 1972 to 1988; and the first competent medical evidence of such disability appears to be years after separation from service.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends, in essence, that his current cervical spine disorder developed as a result of his active service due to three factors.  First, an injury he sustained as a result of an in-service motor cycle accident, although he acknowledges he was not formally treated for his neck/cervical spine at that time.  Here, the Veteran's service treatment records confirm he had an in-service motor vehicle accident in February 1977.  These records do not show any reference to the cervical spine.  However, the Veteran acknowledged such would be the case; and the Board finds he is competent, as a lay person, to describe a neck injury due to such an accident.  The other factors include, second, extensive in-service weight lifting.  The Board notes that service connection has been established for other disabilities based upon the Veteran's in-service weight lifting to include his shoulder.  Third, the Veteran has related his current cervical spine disorder to his military duties as an aircraft pilot and has provided details thereof.  His service records confirm he was a pilot and a flight instructor during his active service.  In short, his account of these in-service factors is found to be credible.

The Veteran has indicated that the aforementioned factors, either separately or together, resulted in his current cervical spine disorder.  He has indicated they either directly caused this disability, or a general arthritic process that has since developed to include his cervical spine.  Regarding the latter, the Board notes that service connection has been established, in part, for bilateral total knee replacement with history of degenerative joint disease; status-post total arthroplasty of the left shoulder (formerly rated as degenerative joint disease); right shoulder strain with degenerative changes; and degenerative disc disease of the lumbar spine.  In other words, VA has previously recognized arthritis/degenerative changes of various joints as having been incurred in or otherwise the result of his active service.

The Board further notes the Veteran has submitted medical treatise evidence in support of his contentions, as well as a June 2009 favorable medical opinion from a VA orthopedic physician.  In pertinent part, the statement reflects the Veteran provided a summary of his medical history and contentions for this VA orthopedic physician, and asked him to comment on the validity of this claim.  The VA orthopedic physician responded that, based on the Veteran's history, a case could be made of a causative relationship between his in-service duties as a pilot and the development of cervical spine degenerative changes.  It was also noted that this was discussed with another physician.  In short, the VA orthopedic physician indicated the Veteran's current cervical spine disorder was due, at least in part, to his in-service duties as a pilot; and the Board has already determined that the Veteran's account of such duties are credible and consistent with the evidence of record.

Other evidence includes the findings of a May 2009 VA examination to include a January 2010 addendum.  In pertinent part, the VA examiner opined that the Veteran's in-service weight lifting and bench pressing may have had a direct linear relationship for the shoulders, but that it was not possible to evaluate for the cervical spine; and the examiner stated he could not resolve this issue without resorting to mere speculation.  However, the Court has held that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement such as whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, it does not appear the VA examiner provided adequate rationale in support of this statement.  Granted, the examiner did opine in the January 2010 addendum that the cervical spine disorder was not etiologically related to the Veteran's duties as a pilot as alleged.  Nevertheless, in both the examination report and addendum the examiner stated that the etiology of the Veteran's cervical spine disorder was multifactorial and that there were a variety of causative factors for degenerative changes; including the aging process, repetitive injury, overuse, genetic and dietary factors.  The Board observes that the Veteran's account of his in-service motorcycle injury, weight lifting, and pilot duties are consistent with repetitive injury and overuse.  In other words, the May 2009 VA examiner indicated that the contentions advanced by the Veteran in support of his claim were consistent with at least some of the causative factors for his type of cervical spine disorder.

In summary, the Veteran has indicated his current cervical spine disorder is due, either separately or together, to an in-service motorcycle injury, in-service weight lifting, and his duties as a pilot; his account of these factors has been found to be credible, to include being consistent with other evidence of record; service connection has already been established for arthritis/degenerative changes of multiple joints; a June 2009 statement from a VA orthopedic physician provided a favorable opinion that the Veteran's current cervical spine disorder could be etiologically linked to his in-service duties as a pilot; and the May 2009 VA examiner indicated that some of the potential causative factors for the Veteran's cervical spine disorder are consistent with these contentions.  Simply put, there is competent medical evidence which indicates the Veteran's current cervical spine disorder is due, at least in part, to the factors he has advanced in support of his claim.

The Board further notes that the law mandates resolving all reasonable doubt in favor of a claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not his current cervical spine disorder developed as a result of his active service injuries.  Therefore, service connection is warranted for this disability.
ORDER

Service connection for a cervical spine disorder is granted.


REMAND

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. 
§ 3.340(a).

In this case, the Board notes that service connection is already in effect for bilateral total knee replacement; status-post total arthroplasty of the left shoulder; right shoulder strain with degenerative changes; bilateral wrist carpal tunnel syndrome; degenerative disc disease of the lumbar spine; radiculopathy of the bilateral lower extremities; otitis media; allergic rhinitis with sinusitis; bronchitis; hemorrhoids; hypertension; left varicole; and residuals of a right knee scar.  As detailed above, the Board has determined that service connection is warranted for a cervical spine disorder, which may affect the Veteran's entitlement to a TDIU.  However, the Board is precluded from assigning a disability rating and effective date for the cervical spine disorder in the first instance.  Therefore, these matters are inextricably intertwined, and the Board must defer adjudication of the TDIU claim until the initial rating and effective date has been assigned for the cervical spine disorder.

The Board also notes that the Veteran was accorded VA examinations regarding his TDIU claim in 2009, but as it has been more than 6 years since that time the Board is concerned the evidence may not accurately reflect the current nature and severity of the service-connected disabilities.  Moreover, the evidence of record intimates these disabilities may have increased in severity since that time.  VA's General Counsel has indicated that when the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board finds that this case must be remanded to accord the Veteran a new examination(s) to assess the severity of his service-connected disabilities and the impact of such on his employability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his service-connected disabilities, to include cervical spine disorder, since April 2010.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his service-connected disabilities including cervical spine and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to evaluate the current nature and severity of his service-connected disabilities to include cervical spine disorder, and the combined effect of all service-connected disabilities on his employability..  The claims folder should be made available to the examiner(s) for review before the examination(s).

The examiner(s) should describe current impairment from each of the service-connected disabilities.  In addition, the examiner(s) should specifically provide an opinion as to whether the Veteran's service-connected disabilities including the cervical spine disorder, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale for any opinion expressed should be provided.  If the examiner(s) is unable to offer an opinion without resort to speculation, he or she should provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the TDIU claim in light of any additional evidence added to the records assembled for appellate review.  The decision should reflect consideration of the impact of the Veteran's cervical spine disorder.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the September 2010 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


